Barclay, J.
(concurring). — This case was brought into the' supreme court by filing a certified copy of the judgment, and of the order granting the appeal, as permitted by section 2253, Revised Statutes, 1889. The record before us for review (supplementing those copies) consists of the abstracts which have been submitted (as allowed by that section), in conformity to the rules of court. No full transcript of the proceedings in the cause of the circuit is filed here. Our only information as to the contents of the record in the trial court is furnished by the printed abstracts.
The following is the exact language of the plaintiff’s abstract, bearing on the point of practice raised, viz.:
*60“The plaintiff filed a motion for a new trial on the grounds of the admission of incompetent and irrelevant evidence against plaintiff’s objection, the exclusion of competent and relevant evidence offered by the plaintiff, that the findings and decree were against the law and the evidence, and the weight of evidence, and the law under the evidence, and should have been for the plaintiff as to all the defendants for amounts asked.
“The motion was overruled; plaintiff excepted, filed his bill of exceptions and appealed from the judgment to this court.”
On the part of some of the defendants it is insisted that these recitals are insufficient to warrant a review of the alleged errors at the trial; because, first, it does not appear that the motion for new trial was filed within four court days after the finding or verdict; second, the dates when the motion was overruled, and when the bill of exceptions was filed, are not given; nor does it appear, in any way, that the bill was filed in season, or that the appeal was taken at the same term at which the motion was overruled.
It is a well established principle of procedure in this state that the action of the trial court is to be presumed correct until the contrary is made clearly to appear. Hence it has been held that the record here should disclose that the motion for new trial and bill of exceptions were respectively filed within the periods of time prescribed by law.
The record before this court ought to furnish those necessary facts, with some reasonable certainty, in order to bring the reviewing power of the court to bear upon the merits of the litigation as disclosed at the trial.
There are repeated rulings of this court to that effect, with reference to full transcripts of the record. The printed abstracts, used as substitutes for such tran*61scripts under section 2253, should make a like showing.
"We can not properly dispense with the requirements which the law-making power has prescribed, and which a long line of decisions of the court emphasizes.
In my judgment the objections interposed on these grounds to our consideration of the merits of the controversy are well taken. Hence my concurrence in the conclusion reached without any investigation, on my part, of the topics treated in the opinion of my learned brother Macfarlane.